DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 5-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites comprising organically modified, silicate-based ceramic (ORMODS) co-monomers, having a ceramic constituent.
The closest prior art of record is WO 2018/140517 Al (hereinafter Kozlovski) and Bheda et al. (US 2016/0297142 A1).
Kozlovski teaches printing insulating and/or dielectric layers [0045]. Bheda teaches nano-filler ink to include carbon nanofibers [0064].
The prior art, whether taken alone or in combination, fails to disclose or suggest the claimed organically modified, silicate-based ceramic (ORMODS) co-monomers, having a ceramic constituent in combination with the inks for additive manufacturing as claimed.
Claims 2-3 and 5-15 are allowable at least due to each claim’s dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744